BUSSEY, Presiding Judge.
This is an appeal from a denial of post conviction relief in the trial court attacking the validity of the judgments and sentences entered on pleas of guilty in the District Court of Oklahoma County, Cases No. CRF-69-2351, CRF-Ó9-2727 and CRF-69-2726, wherein Merdith Wade Morris, hereinafter referred to as defendant, was sentenced to serve five years in each of the cases, the same to run concurrently.
In denying the application for post conviction relief, the trial court noted that the defendant was represented by capable counsel of his own choice, and freely and voluntarily entered pleas of guilty to each of the charges, and although having been advised of his right to perfect timely appeals from the judgments and sentences rendered against him, he effectively waived his right to appeal and signed a Summary of Facts setting forth that he did not desire to perfect appeals. Under the circumstances here presented, we are of the opinion that the appeal from denial of post conviction relief in the trial court should be, and the same is hereby denied, as is the application for bail. Neither the statutes of this State, nor the rules of this Court, authorize the granting of bail.
The appeal from denial of post conviction relief in the trial court is accordingly affirmed.
BRETT and NIX, TJ., concur.